United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 02-60887
                          Summary Calendar



NAZARETH GATES, Et Al.,

                                    Plaintiffs,

versus

JOHN COLLIER, Et Al.,

                                    Defendants.

--------------------------------------------

PHILLIP MARCUS CARTER,

                                    Plaintiff-Appellant,

versus

ROBERT L. JOHNSON, COMMISSIONER, MISSISSIPPI
DEPARTMENT OF CORRECTIONS, Et Al.,

                                    Defendants,

RAYMOND LANKFORD, Director Chaplaincy Services;
MAUD IRBY, Warden, Area III; R. L. RHODES,
Unit Administrator,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 01-CV-115-P-A
                      USDC No. 71-CV-6-JAD
                      --------------------
                           No. 02-60887
                                -2-

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Phillip Marcus Carter, Mississippi prisoner # 04491, filed

the instant 42 U.S.C. § 1983 complaint against several employees

of the Mississippi Department of Corrections (MDOC) seeking

reinstatement of prayer services in his unit.   The district court

dismissed his complaint with prejudice in a judgment entered on

May 20, 2002.   Carter did not file his notice of appeal until

October 9, 2002.   It was therefore untimely, and, as a result,

this court lacks jurisdiction over this appeal.   FED. R. APP. P.

4(a)(1); Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994).

     Carter’s postjudgment “motion for record and transcripts”

which he purports to have mailed on June 4, 2002, does not

qualify as a FED. R. CIV. P. 59(e) or 60(a) or (b) motion that

would have suspended the appeal period.   See FED. R. APP. P.

4(a)(4)(A); Harcon Barge Co., Inc. v. D & G Boat Rentals, Inc.,

784 F.2d 665, 667-68 (5th Cir. 1986) (en banc); Huff v. Int’l

Longshoremen’s Ass’n, Local No. 24, 799 F.2d 1087, 1089-90 (5th

Cir. 1986).

     APPEAL DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.